Name: Commission Regulation (EC) No 2721/95 of 24 November 1995 establishing rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organization
 Type: Regulation
 Subject Matter: health;  European Union law;  agricultural policy;  processed agricultural produce;  consumption
 Date Published: nan

 Avis juridique important|31995R2721Commission Regulation (EC) No 2721/95 of 24 November 1995 establishing rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organization Official Journal L 283 , 25/11/1995 P. 0007 - 0008COMMISSION REGULATION (EC) No 2721/95 of 24 November 1995 establishing rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organizationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Articles 6 (6), 7 (5), 8 (4), 9 (3), 10 (3), 11 (3), 12 (3), 13 (3), 16 (1) and (4) and 17 (14) thereof, Whereas the composition and quality characteristics of milk and milk products laid down in regulations under the common market organization in milk and milk products have to be verified to ensure strict compliance with those requirements; Whereas it is frequently provided provided that the reference methods for such verifications are methods published by international organisations such as IDF, ISO and AOAC International, which are regularly updated by those organizations; whereas, in certain cases a Community reference method is laid down which is subsequently replaced by a method published by an international organization; whereas, in other cases, no reference method is specified in the Community regulation; whereas in order to ensure uniformity in the application of reference methods, it is appropriate to draw up each year a list of reference methods, and to specify that the method applicable is that referred to in such list; Whereas the use of routine methods should not be excluded; whereas the conditions for their application should be specified; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down rules for the application of methods for the chemical, physical and microbiological analysis of milk and milk products provided for in Community Regulations relating to the common organization of the market in milk and milk products (hereafter referred to as 'the Regulations`). Article 2 1. The Commission shall, in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68, draw up before 1 April in each year a list of the reference methods applicable to the analyses referred to in Article 1. However, the first list shall be drawn up within six months of the entry into force of this Regulation. 2. Where no reference method is specified in the Regulations, or where the reference method specified differs from that set out in the list provided for in paragraph 1, the reference method specified in the list shall be applied. Article 3 Routine methods may be used for analyses required by the Regulations provided that they are properly calibrated and regularly checked against the reference method. In cases of dispute, the results obtained by the reference method are decisive. Article 4 The laboratory report of the results of the analysis must contain sufficient elements to enable an evaluation of the results to be made. Article 5 This Regulation shall enter into force six months following the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1995. For the Commission Franz FISCHLER Member of the Commission